NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below to correct the numbering of the claims since two versions of claim 10 exist. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 
11 
utilizing, by the at least one processor, the account activity model to predict the correlation parameter based at least in part on a respective interaction date indicator indicating a date within a predetermined period of a respective date indicator of each respective account activity of the account activities; and
wherein the predetermined period is based at least in part on a sale period defined in the content associated with each respective at least one online interaction.  

12 
generating, by at least one processor, tracking data indicative of an online interaction by a user with online content;
wherein the tracking data comprises at least one tracking data attribute for each online interaction of the plurality of online interactions;
wherein the at least one tracking data attribute comprises at least one of:
an interaction type indicator indicating an interaction type,
an interaction data indicator indicating an interaction date, or
an entity indicator indicating an associated entity;

determining, by the at least one processor, a likelihood of error associated with each entity-related activity of the one or more entity related activities based at least in part on the at least one correlation parameter; and
generating, by the at least one processor, an activity verification for each entity-related activity of the one or more entity related activities according to the likelihood of error and the grouping of the online interaction with the one or more entity-related activities.  

13 

14 

15 

16 
receiving, by the at least one processor, the content associated with the online interaction; and
generating, by the at least one processor, the tracking data associated with the online interaction based on a recognition of the content obtained from an image recognition model.  

17 
receiving, by the at least one processor, the content associated with the online interaction; and
extracting, by the at least one processor, the tracking data associated with the online interaction from tags associated with the content.  

18 
wherein the content of the online interaction comprises an online checkout page associated with a product of the third-party merchant.  

19 

20 

21 
at least one activity database configured to store an at least one activity data record associated with a user;
at least one profile database configured to store a stored interaction profile associated with the user;
at least one processor in communication with the account database and the online interaction database; and
wherein the at least one processor is configured to:
receive an authentication request to authenticate an account activity associated with a user selection at a user computing device associated with a user;
wherein the account activity is identified by at least one activity data attribute comprising at least one of:
an activity type indicator indicating an activity type,
an activity data indicator indicating an activity date,
or an activity entity indicator indicating an entity associated with the account activity;
receive at least one online interaction data object comprising tracking data indicative of a plurality of online interactions by a user with online content; 7Serial No.: 16/902,538Attorney Docket No.: 056516-506401/CON
wherein the tracking data comprises at least one tracking data attribute for each online interaction of the plurality of online interactions;
wherein the at least one tracking data attribute comprises at least one of:
an interaction type indicator indicating an interaction type,

an entity indicator indicating an associated entity;
utilize an activity model to predict at least one correlation parameter representing a respective grouping of online interactions of the at least one online interaction data object that are correlated with the account activity based at least in part on a similarity between the tracking data attributes of the tracking data associated with each respective grouping of online interactions and the activity data attributes of the account activity;
determine a likelihood of error associated with the account activity based at least in part on the at least one correlation parameter; and
cause to display an authentication of the account activity in response to the authentication request based on the likelihood of error and the respective grouping of online interactions.

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431